DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Objections
Claim 1 is objected to because of the following informalities: line 4 recites “and and blue (RGB)”.  One “and” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

 	Claims 1-2, 5-7, 9-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. US PGPub. 2020/0395416. 	Regarding claim 1, Bae teaches a quantum dot display panel (DP, fig. 1-4) [0053], comprising:
 	a color film substrate (WD+LSF, fig. 4) [0069], [0061] comprising a base substrate (WD, fig. 4) [0069] and a color resistance layer (LSF, fig. 4) [0091] located on a (bottom) surface of the base substrate (WD), wherein the color resistance layer (LSF) is divided into a red (LCF, fig. 4) [0101], green (LCF, fig. 4) [0101], and blue (RGB)
color resistance (CF, fig. 4) [0114], and no black matrix (see fig. 4) is set between adjacent RGB color resistances (LSF); 	a pixel definition layer (BM1 + BK, fig. 4) [0091], wherein the pixel definition layer (BM1+BK) comprises an uplift layer (BK, fig. 4) [0120] and a light-shielding layer (BM1, fig. 4) [0119] covering the uplift layer (BK), and a lamination layer of the uplift layer (BK) and the light-shielding layer (BM1) is located between the adjacent RGB color resistances (LSF) and arranged opposite to the RGB color resistance (LSF) to form pixel definition regions (BM1+BK, fig. 4) in an array (see fig. 3); 	a quantum dot photoconversion film (WCL, fig. 4) [0093] formed in the pixel definition regions (BM1+BK); and 	an array substrate (CL, fig. 4) [0071] and a blue light display device (LD, fig. 4) [0059] located on the array substrate (CL), wherein the color film substrate (WD+LSF) and the array substrate (CL) are arranged in pairs (overlapping each other), and the 
film substrate (WD+LSF), the quantum dot photoconversion film (WCL), the blue light display device (LD), and the array substrate (CL) are sequentially disposed along a light-emitting direction (thickness direction, DR3, fig. 2) (Bae et al., fig. 1-4)
 	Regarding claim 5, Bae teaches the quantum dot display panel as claimed in claim 1, wherein a cross-section of the pixel definition regions (BM1+BK) is an isosceles trapezoid (see examiner’s fig. 1), and the quantum dot photoconversion film (WCL) is attached to two sides of the isosceles trapezoid (see examiner’s fig. 1) (Bae et al., fig. 4).

    PNG
    media_image1.png
    924
    1106
    media_image1.png
    Greyscale

                                                 Examiner’s Fig. 1
 	Regarding claim 6, Bae teaches the quantum dot display panel as claimed in claim 1, wherein each of the RGB color resistances (LSF) on the quantum dot display panel (DP) and corresponding light-emitting layers (EM, fig. 4) [0073] of the blue light display device (LD) thereof define a sub-pixel (PXR, PXG, PXB, fig. 4) [0057] (Bae et al., fig. 4).
 	Regarding claim 7, Bae teaches the quantum dot display panel as claimed in claim 6, wherein the color resistance layer is the B color resistance (WCL3 of WCL, fig. 
 	Regarding claim 9, Bae teaches the quantum dot display panel as claimed in claim 1, wherein the blue light display device (LD) is an organic light-emitting diode (OLED) display device [0076] or a mini light-emitting diode (mini-LED) display device (Bae et al., fig. 4, [0076]). 	Regarding claim 10, Bae teaches a quantum dot display panel (DP, fig. 1-4) [0053], comprising:
 	a color film substrate (WD+LSF, fig. 4) [0069], [0061] comprising a base substrate (WD, fig. 4) [0069] and a color resistance layer (LSF, fig. 4) [0091] located on a surface of the base substrate (WD), wherein the color resistance layer (LSF) is divided into a red (LCF, fig. 4) [0101], green (LCF, fig. 4) [0101], and blue (RGB)
color resistance (CF, fig. 4) [0114], and no black matrix (see fig. 4) is set between adjacent RGB color resistances (LSF); 	a pixel definition layer (BM1 + BK, fig. 4) [0091] disposed on a (bottom) surface of the color film substrate (WD+LSF) and arranged opposite to the RGB color resistance (LSF) to form pixel definition regions (BM1 + BK) in an array (fig. 3); and 	a quantum dot photoconversion film (WCL, fig. 4) [0093] formed in the pixel definition regions (BM1 + BK); 	wherein the pixel definition layer (BM1 + BK) comprises an uplift layer (BK, fig. 4) [0120] and a light-shielding layer (BM1, fig. 4) [0119] covering the uplift layer (BK), and a lamination layer of the uplift layer (BK) and the light-shielding layer (BM1) is 
device (LD) is arranged opposite to the quantum dot photoconversion film (WCL) (Bae et al., fig. 4). 	Regarding claim 12, Bae teaches the quantum dot display panel as claimed in claim 11, wherein the blue light display device (LD) is an organic light-emitting diode (OLED) display device [0076] or a mini light-emitting diode (mini-LED) display device (Bae et al., fig. 4, [0076]).
 	Regarding claim 13, Bae teaches the quantum dot display panel as claimed in claim 11, wherein the quantum dot display panel (DP) is a top emission structure (fig. 1-4, light from LD emitted through the top substrate WD), and the color film substrate (WD+LSF), the quantum dot photoconversion film (WCL), the blue light display device (LD), and the array substrate (CL) are sequentially disposed along a light-emitting direction (thickness direction, DR3, fig. 2) (Bae et al., fig. 1-4)
 	Regarding claim 15, Bae teaches the quantum dot display panel as claimed in claim 10, wherein a cross-section of the pixel definition regions (BM1+BK) is an isosceles trapezoid (see examiner’s fig. 1), and the quantum dot photoconversion film (WCL) is attached to two sides of the isosceles trapezoid (see examiner’s fig. 1) (Bae et al., fig. 4)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US PGPub. 2020/0395416 in view of Hyung US PGPub. 2021/0095193. 	Regarding claim 19, Bae teaches a manufacturing method of a quantum dot display panel (DP, fig. 1-4) [0053], comprising following steps:
 	step 1: providing a base substrate (WD, fig. 4) [0069], forming [0112] a color resistance layer (LSF, fig. 4) [0091] on the base substrate (WD), and completing a preparation of a color film substrate (WD+LSF, fig. 4) [0069], [0061];
 	step 2: forming a pixel definition layer (BM1 + BK, fig. 4) [0091] on the color film substrate (WD+LSF), defining the pixel definition layer (BM1+BK) as an interval to form pixel definition regions (BM1+BK), depositing [0118-0119] quantum dot particles (WCL including QD1 and QD2, fig. 4) [0093] into the pixel definition regions (BM1+BK), and
completing a preparation of a quantum dot photoconversion film (WCL, fig. 4); and
 	step 3: attaching the quantum dot photoconversion film (WCL) on a
corresponding blue light display device (LD, fig. 4) [0059] and a surface of an array
substrate (CL, fig. 4) [0071] (Bae et al., fig. 1-4). 	But Bae fails to teach ink droplet printing quantum dot particles (WCL including QD1 and QD2, fig. 4) [0093] into the pixel definition regions (BM1+BK) by inkjet printing technology, curing thereof by ultraviolet light..
  	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US PGPub. 2020/0395416 in view of Hyung US PGPub. 2021/0095193 as applied to claim 19 above, and further in view of Park et al. US PGPub. 2019/0025634.
 	Regarding claim 20, Bae in view of Hyung teaches the manufacturing method of the quantum dot display panel as claimed in claim 19, wherein the step 2 of forming the pixel definition layer (BM1+BK) on the color film substrate (WD+LSF), defining the pixel definition layer (BK+BM1) as the interval to form the pixel definition regions, ink droplet printing the quantum dot particles (WCL including QD1 and QD2) into the pixel .     


Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. US PGPub. 2020/0395416 as applied to claim 1 above, and further in view of Park et al. US PGPub. 2019/0025634.
 	Regarding claim 3, Bae teaches the quantum dot display panel as claimed in claim 1, wherein the light-shielding layer (BM1) is a black matrix [0119] but fails to teach wherein the uplift layer (partition portion BK) is a SIN film, a SiO film, or an organic film. 	However, Park teaches a quantum dot display panel (fig. 4) wherein the uplift layer (partition portion 120, fig. 4) [0098] is a SIN film, a SiO film, or an organic film [0099] (Park et al., fig.4, [0099]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple material substitution of the uplift layer of Bae with the organic material of the uplift/partition of Park because organic materials are well known in the art and such substitution is art recognized equivalence for the same purpose (as partition walls/dams) to obtain predictable results such as excellent light transmittance of the partition (Park et al., [0099]) (see MPEP 2144.06).
 Regarding claims 4 and 14, Bae does not teach the quantum dot display panel as claimed in claims 3 and 10, respectively, wherein a thickness of the lamination layer of the uplift layer (BK) and the light-shielding layer (BM1) is greater than or equal to 6 µm. 	However, Park teaches a quantum dot display panel (fig. 4) wherein a thickness of the lamination layer of the uplift layer (120, fig. 4) [0098] and the light-shielding layer (110, fig. 4) [0107] is greater than or equal to 6 µm (greater than 7µm, [0107]) (Park et .     

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	the quantum dot display panel wherein “an organic protection layer is disposed between the color film substrate and the pixel definition layer, and the organic protection layer is made of a transparent organic film or an optically transparent adhesive” as recited in claims 8 and 18 and in combination with the rest of the limitations of claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.